           Case 1:19-vv-01005-UNJ Document 29 Filed 02/26/21 Page 1 of 5




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1005V
                                          UNPUBLISHED


    MICHAEL KING,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: January 13, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Findings of Fact; Site of Vaccination
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for Respondent.

                                           FINDINGS OF FACT 1

        On July 15, 2019, Michael King filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine administration
(“SIRVA”) caused by an influenza (“flu”) vaccine administered on December 6, 2017.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.




1
   Because this unpublished fact ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the fact ruling will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:19-vv-01005-UNJ Document 29 Filed 02/26/21 Page 2 of 5




        For the reasons discussed below, I find the flu vaccine alleged as causal was more
likely than not administered in Petitioner’s left shoulder.

   I.      Relevant Procedural History

        As noted, the matter was initiated in July 2019. On October 8, 2020, Respondent
filed a status report stating that he had reviewed the records and determined the vaccine
administration record was deficient. Specifically, the record indicated that the vaccine was
administered in Petitioner’s right deltoid, but the claim alleges a left shoulder SIRVA. ECF
No. 21. Respondent requested a ruling regarding the site of vaccine administration before
stating his position in this case.

    In reaction, Petitioner filed additional documentary evidence in support of his claim
including an addendum from his physician addressing the site of vaccination. ECF No.
23. The issue of the site of Petitioner’s December 6, 2017 flu vaccination is now ripe for
resolution.

   II.     Issue

      At issue is whether Petitioner received the vaccination alleged as causal in the left
arm. 42 C.F.R. § 100.3(a) XIV.B. (2017) (influenza vaccination).

   III.    Authority

        Pursuant to Vaccine Act Section 13(a)(1)(A), a petitioner must prove, by a
preponderance of the evidence, the matters required in the petition by Section 11(c)(1).
A special master must consider, but is not bound by, any diagnosis, conclusion, judgment,
test result, report, or summary concerning the nature, causation, and aggravation of
petitioner’s injury or illness that is contained in a medical record. Section 13(b)(1).
“Medical records, in general, warrant consideration as trustworthy evidence. The records
contain information supplied to or by health professionals to facilitate diagnosis and
treatment of medical conditions. With proper treatment hanging in the balance, accuracy
has an extra premium. These records are also generally contemporaneous to the medical
events.” Cucuras v. Sec’y of Health & Human Servs., 993 F.2d 1525, 1528 (Fed. Cir.
1993).

      Accordingly, where medical records are clear, consistent, and complete, they
should be afforded substantial weight. Lowrie v. Sec’y of Health & Human Servs., No. 03-
1585V, 2005 WL 6117475, at *20 (Fed. Cl. Spec. Mstr. Dec. 12, 2005). However, this rule
does not always apply. In Lowrie, the special master wrote that “written records which


                                             2
         Case 1:19-vv-01005-UNJ Document 29 Filed 02/26/21 Page 3 of 5




are, themselves, inconsistent, should be accorded less deference than those which are
internally consistent.” Lowrie, 2005 WL 6117475, at *19.

        The United States Court of Federal Claims has recognized that “medical records
may be incomplete or inaccurate.” Camery v. Sec’y of Health & Human Servs., 42 Fed.
Cl. 381, 391 (1998). The Court later outlined four possible explanations for
inconsistencies between contemporaneously created medical records and later
testimony: (1) a person’s failure to recount to the medical professional everything that
happened during the relevant time period; (2) the medical professional’s failure to
document everything reported to her or him; (3) a person’s faulty recollection of the events
when presenting testimony; or (4) a person’s purposeful recounting of symptoms that did
not exist. La Londe v. Sec’y of Health & Human Servs., 110 Fed. Cl. 184, 203-04 (2013),
aff’d, 746 F.3d 1335 (Fed. Cir. 2014).

       The Court has also said that medical records may be outweighed by testimony that
is given later in time that is “consistent, clear, cogent, and compelling.” Camery, 42 Fed.
Cl. at 391 (citing Blutstein v. Sec’y of Health & Human Servs., No. 90-2808, 1998 WL
408611, at *5 (Fed. Cl. Spec. Mstr. June 30, 1998). The credibility of the individual offering
such testimony must also be determined. Andreu v. Sec’y of Health & Human Servs., 569
F.3d 1367, 1379 (Fed. Cir. 2009); Bradley v. Sec’y of Health & Human Servs., 991 F.2d
1570, 1575 (Fed. Cir. 1993).

       A special master is obligated to fully consider and compare the medical records,
testimony, and all other “relevant and reliable evidence contained in the record.” La
Londe, 110 Fed. Cl. at 204 (citing § 12(d)(3); Vaccine Rule 8); see also Burns v. Sec’y of
Health & Human Servs., 3 F.3d 415, 417 (Fed. Cir. 1993) (holding that it is within the
special master’s discretion to determine whether to afford greater weight to medical
records or to other evidence, such as oral testimony surrounding the events in question
that was given at a later date, provided that such determination is rational).

   IV.    Finding of Fact

       The following finding of fact is based on a complete review of the record, including
all medical records, affidavits, and additional evidence filed. Specifically, I highlight the
following:

          •   Ex. 2 at 35, a record from Petitioner’s December 18, 2017 evaluation by Dr.
              Wiggins for left shoulder pain “since getting a flu shot on 12/6.” Petitioner
              was assessed at this time with “a shoulder injury due to injection which may
              have set up inflammation.” Id. at 4.


                                              3
           Case 1:19-vv-01005-UNJ Document 29 Filed 02/26/21 Page 4 of 5




             •   Ex. 3 at 25, a record from Petitioner’s December 21, 2017 evaluation at
                 Palmetto Health USC Orthopedic Center. The record states that Petitioner
                 reported “LEFT shoulder pain that started on 12/6/17 after he received a flu
                 shot.” 3


             •   Ex. 3 at 13, a record from Petitioner’s February 23, 2018 follow-up visit to
                 Palmetto Health USC Orthopedic Center. The record states that “[o]n Dec.
                 6th he had a flu shot in the LEFT arm. After that he started to have full ache
                 in the LEFT shoulder….”


             •   Ex. 3 at 9, a July 11, 2018 record from Palmetto Health USC Orthopedic
                 Center for follow-up care relating to Petitioner’s left shoulder. The record
                 states that Petitioner’s left shoulder pain “originated from a flu vaccine in
                 12/2017.”


             •   Ex. 4 at 1, a physical therapy initial examination from January 16, 2018. The
                 record states that “Patient reports onset of left lateral brachium pain after a
                 flu shot on 12/6.”

             •   Ex. 7 at ¶ 3, Petitioner’s affidavit, stating “I received an influenza vaccination
                 in my left shoulder on December 6, 2017…..” Petitioner further explained
                 that he is right-handed, and therefore always received vaccinations in his
                 left arm. Id. at ¶ 4.

             •   Exhibit 8, an email communication from Petitioner to Dr. Birdsong on
                 December 13, 2017 stating that he received a flu shot in his left shoulder
                 and was still experienced pain and weakness.

             •   Ex. 9 at 4, a VAERS form completed by Petitioner on December 25, 2017,
                 stating that he received a flu vaccine in his left shoulder on December 6,
                 2017.




3
  Petitioner sought treatment from Palmetto Health USC Orthopedic Center for left shoulder pain until at
least December 10, 2018. See Exhibit 3 at 22-24, 18-21, 16-17, 13-15, 10-12, 8-10, and 6-8. Petitioner’s
orthopedic records consistently refer to Petitioner’s left shoulder pain, and consistently link his pain to a flu
vaccine in 2017. See, e.g., Ex. 3 at 11 (stating “the patient originally had an onset of shoulder pain in the
fall of 2017 after a flu vaccine. He states the area of the injection is still tender….”).

                                                       4
         Case 1:19-vv-01005-UNJ Document 29 Filed 02/26/21 Page 5 of 5




           •   Ex. 10, an addendum to Petitioner’s December 6, 2017 record of his visit
               with Dr. Birdsong. The addendum, completed on October 12, 2020 by Dr.
               Birdsong, states that petitioner noted his flu injection was given “not in the
               RIGHT deltoid as noted on consent form, but in the LEFT deltoid….” The
               addendum “is to verify the injection was given in the LEFT deltoid, not the
               RIGHT.” Id. at 3-4.

       Based on the above medical entries, the preponderance of the evidence supports
a finding that Petitioner’s December 6, 2017 flu vaccine was more likely than not
administered into his left deltoid. Records from December of 2017 are particularly
persuasive, including the email to Dr. Birdsong on December 13 (Ex. 8), the evaluation
by Dr. Wiggins on December 18 (Ex. 2 at 35), and the VAERS report completed on
December 25 (Ex. 9 at 4). These records are less than three weeks after Petitioner’s
vaccination and provide specific, contemporaneous evidence that the vaccine was
administered in his left shoulder.

       I acknowledge that the vaccine administration record itself memorializes
administration of the flu vaccine in Petitioner’s right deltoid. Ex. 1 at 53. However, all other
medical records support a finding that the vaccine was actually administered in
Petitioner’s left arm. And the health care provider has now amended the vaccine
administration record to indicate that the vaccine was administered into Petitioner’s left
deltoid. I find this further supports the additional records indicating that the vaccine was
administered into Petitioner’s left deltoid.

      Accordingly, preponderant evidence establishes that the vaccination alleged as
causal in this case was more likely than not administered to Petitioner in the left deltoid
on December 6, 2017.

   V.      Scheduling Order

Respondent shall file, by no later than Friday, February 05, 2021, a status report
concerning how he intends to proceed, or his unfiled Rule 4(c) report.
IT IS SO ORDERED.
                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                               5
